UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1060



THELMA PATRICIA SMITH,

                                              Plaintiff - Appellant,

          versus


CARROLL COUNTY PUBLIC SCHOOLS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-1922-JFM)


Submitted:   May 31, 2000                  Decided:   July 24, 2000


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thelma Patricia Smith, Appellant Pro Se. Rochelle Stutman Eisen-
berg, Edmund Joseph O’Meally, Leslie Robert Stellman, BLUM, YUMKAS,
MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thelma Smith appeals the district court’s order granting sum-

mary judgment to the Carroll County Public Schools on Smith’s em-

ployment discrimination claims.   We affirm.

     The court determined that Smith’s claims as to failure to hire

or promote were not properly before the court because Smith did not

raise them in her EEOC complaint.     The court further determined

that based upon the record, Smith could not establish that during

her period of employment, she was performing the duties of her job

satisfactorily and therefore, she was unable to present a prima

facie case as to her remaining claims.   We have reviewed the record

and the court’s opinion and find no reversible error. We therefore

affirm on the reasoning of the district court.    See Smith v. Car-

roll County Pub. Schs., No. CA-99-1922-JFM (D. Md. Dec. 28, 1999).

We deny Smith’s motions for appointment of counsel and for the pro-

duction of transcripts at government expense.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2